


110 HR 2720 IH: Food and Agriculture Risk Management for the

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2720
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Kind (for
			 himself, Mr. Flake,
			 Mr. Crowley,
			 Mr. Reichert,
			 Ms. Berkley,
			 Mr. Blumenauer,
			 Mr. Kirk, Mr. McDermott, Mr.
			 Petri, Mr. Ryan of
			 Wisconsin, Mr. Shays, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Education and Labor,
			 Foreign Affairs, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reform commodity programs and to increase nutrition, conservation, and
		  energy programs of the Department of Agriculture, to reduce the national budget
		  deficit, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Food and Agriculture Risk
			 Management for the 21st Century Act of 2007 or the
			 FARM 21 Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Risk Management Accounts
					Sec. 101. Adjusted gross income limitation.
					Sec. 102. Risk management accounts.
					Sec. 103. Direct payments.
					Sec. 104. Counter-cyclical payments.
					Sec. 105. Dairy.
					Sec. 106. Repeal of other commodity programs.
					Sec. 107. Recourse loan program.
					Sec. 108. Crop insurance reimbursement rate.
					Title II—Reallocations
					Subtitle A—Conservation
					Sec. 201. Conservation.
					Subtitle B—Healthy Foods
					Sec. 221. Domestic Nutrition and Health.
					Subtitle C—McGovern-Dole
					Sec. 231. Reauthorization of McGovern-Dole International Food
				for Education and Child Nutrition Program.
					Subtitle D—Renewable Energy
					Sec. 241. Energy.
					Subtitle E—Rural Development
					Sec. 251. Rural development.
					Sec. 252. Rural entrepreneur and microenterprise assistance
				program.
					Sec. 253. Enhancing rural infrastructure.
					Subtitle F—Nutrition
					Sec. 261. Exclusion of combat-related military pay from
				countable income.
					Sec. 262. Strengthening the food purchasing power of low-income
				Americans.
					Sec. 263. Supporting working families with child care
				expenses.
					Sec. 264. Increasing the minimum benefit.
					Sec. 265. Exclusion of retirement accounts from countable
				financial resources.
					Sec. 266. Facilitating simplified reporting.
					Sec. 267. Reauthorization of food stamp program and food
				distribution program on Indian reservations, and the commodity supplemental
				food program.
					Sec. 268. Outreach grants.
					Sec. 269. Funds to States for improving and innovating program
				access and integrity.
					Sec. 270. Supporting State efforts during natural
				disasters.
					Sec. 271. Community food grants.
					Sec. 272. Expanding the use of food stamps at farmers’
				markets.
					Sec. 273. Commodities for the emergency food assistance
				program.
					Sec. 274. Community food assistance and food bank
				infrastructure grants under the Food Stamp Act.
					Sec. 275. Food for the hungry transportation grant
				program.
					Subtitle G—Deficit Reduction
					Sec. 281. Deficit reduction.
				
			IRisk
			 Management Accounts
			101.Adjusted gross
			 income limitationSection
			 1001D(b) of the Farm Security Act of 1985 is amended by adding at the end the
			 following new paragraph:
				
					(3)Further
				limitations on paymentsAfter
				2007, notwithstanding any other provision of law, an individual or entity shall
				not be eligible to receive any direct, counter-cyclical or transition payment
				under any provision of law administered by the Department of Agriculture if the
				average adjusted gross income of the individual or entity exceeds $200,000. For
				purposes of this
				paragraph,
					.
			102.Risk management
			 accounts
				(a)Accounts
			 requiredThe Secretary shall offer to enter into a risk
			 management account contract with an operator of a farm.
				(b)OperatorFor
			 the purposes of this section, an operator means an individual or entity
			 that—
					(1)either—
						(A)during each of the
			 preceding 5 taxable years, filed a schedule F of the Federal income tax returns
			 or a comparable tax form related to the agricultural operations of the
			 individual or entity, as approved by the Secretary; or
						(B)is a beginning farmer or rancher, as
			 determined by the Secretary; and
						(2)earned—
						(A)at least $10,000
			 in average adjusted gross revenue for the preceding 5 taxable years;
						(B)less than such
			 amount, but is a limited resource farmer or rancher, as determined by the
			 Secretary; or
						(C)at least $10,000 in estimated income from
			 all agricultural operations for the applicable year, as determined by the
			 Secretary, and is a beginning farmer or rancher under paragraph (1)(B).
						(c)FarmFor
			 the purposes of this section, a farm is land used for production of crops,
			 livestock and other agricultural products of which the operator has more than
			 de-minimis control or ownership.
				(d)Adjusted gross
			 revenueIn this section, the
			 term adjusted gross revenue means the adjusted gross income as
			 determined by the Secretary, from the sale of agricultural crops grown, dairy
			 products produced, and livestock raised as part of an agricultural
			 operation—
					(1)by taking into
			 account gross receipts from the sale of agricultural crops, eligible livestock
			 and dairy products on the agricultural operation, including insurance
			 indemnities;
					(2)by
			 including all farm payments paid by the Secretary or any other government
			 entity for the agricultural operation related to agricultural crops, eligible
			 livestock and dairy products;
					(3)by deducting the
			 cost or basis of livestock or other items purchased for resale, such as feeder
			 livestock, on the agricultural operation;
					(4)by excluding
			 revenues that do not arise from the sale of crops grown, dairy products
			 produced or livestock raised on an agricultural operation, such as revenues
			 associated with the packaging, merchandising, marketing and reprocessing of the
			 agricultural product beyond that typically undertaken by a producer of the
			 crop, dairy products or livestock as determined by the Secretary;
					(5)by using with such
			 adjustments, additions and additional documentation as the Secretary determines
			 is appropriate, information presented on—
						(A)a schedule F of
			 the Federal income tax returns of the producer; or
						(B)a comparable tax
			 form related to the agricultural operations of the producer, as approved by the
			 Secretary.
						(e)Average adjusted
			 gross revenueIn this
			 section, the term average adjusted gross revenue means—
					(1)the rolling
			 average of the adjusted gross revenue of a producer for each of the preceding 5
			 taxable years; or
					(2)in the case of a
			 beginning farmer or rancher or other agricultural operation that does not have
			 adjusted gross revenue for each of the preceding 5 taxable years, the estimated
			 income of the agricultural operation for the applicable year, as determined by
			 the Secretary.
					(f)EstablishmentAny
			 operator of a farm may establish a risk management account in the name of the
			 farm to be jointly administered by the Secretary and the Federal Retirement
			 Thrift Investment Board.
				(g)Voluntary
			 contributionsAn operator of a farm may make voluntary
			 contributions up to the limits specified in section 219(b)(5)(A) of the
			 Internal Revenue Code of 1986.
				(h)WithdrawalsAn
			 operator who establishes an account may withdraw funds under following
			 conditions and amounts:
					(1)In a year when the
			 farm’s adjusted gross revenue is less than 95 percent of the five-year average
			 adjusted gross revenue, the producer may withdraw funds up to the amount of the
			 difference.
					(2)Up to 10 percent
			 of the account balance for investments in rural enterprises that contribute to
			 the agricultural economy, as defined by the Secretary, no more than once in any
			 five-year period.
					(3)When withdrawals
			 are necessary to protect the solvency of the farm, as determined by the
			 Secretary.
					(4)To purchase
			 revenue or crop insurance.
					(i)LimitationPayments
			 to an account created under this section shall be made in the interest of the
			 farm.
				(j)Tax
			 treatmentContributions shall not be subject to Federal income
			 tax, except that withdrawals will be counted toward the gross income of the
			 producer in the year withdrawn.
				(k)ViolationsIf
			 an operator fails to meet the conditions established for a contribution to an
			 account, the operator shall refund to the Secretary an amount equal to the
			 contribution in any fiscal year in which a violation occurred.
				(l)Sale or
			 transferIf an operator sells or transfers a farm, the operator
			 may elect to—
					(1)transfer all or a
			 portion of the account to another farm in which the operator has a controlling
			 ownership interest or acquires a controlling ownership interest within two
			 years of the sale or transfer of the original agricultural operation;
					(2)transfer the
			 account to the purchaser of the farm if the operator is not already a holder of
			 a account; or
					(3)rollover the
			 account into an Individual Retirement Account pursuant to section 408 of the
			 Internal Revenue Code of 1986 of the operator, if the operator is a natural
			 person, or, if the operator is an entity, into the accounts of any natural
			 person who has a substantial beneficial interest in the farm that is the
			 subject of the account.
					(m)Conservation
			 complianceAny operator and any holder of a beneficial interest
			 in a farm subject to an account shall—
					(1)comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.); and
					(2)comply with
			 applicable wetland conservation requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.).
					103.Direct
			 payments
				(a)In
			 generalSection 1103 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 7913) is amended by striking 2007 each
			 place it appears and inserting 2012.
				(b)Reduction in
			 direct payment amountsNotwithstanding subsection (c) of section
			 1103 of the Farm Security and Rural Investment Act of 2002, producers otherwise
			 eligible for direct payments under such section shall receive—
					(1)65 percent of
			 their direct payment for fiscal year 2008;
					(2)45 percent of their direct payment for
			 fiscal year 2009;
					(3)25 percent of their direct payment for
			 fiscal year 2010;
					(4)20 percent of their direct payment for
			 fiscal year 2011; and
					(5)10 percent of their direct payment for
			 fiscal years 2012 through 2014.
					(c)Payment
			 limitSection 1001(b)(1) of the Food Security of 1985 (7 U.S.C.
			 1308) is amended by striking $40,000 and insert
			 $30,000.
				(d)Planting
			 restrictionsSection
			 1105(a)(1)(C) and section 1106 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 7915(a)(1)(C), 7916) are repealed.
				(e)Additional
			 eligibility requirementSection 1103(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7913(a)) is amended by inserting at the
			 end the following new sentence: To be eligible to receive a direct
			 payment under this section, a producer must be actively engaged in agriculture
			 on the land for which the direct payment is paid, as determined by the
			 Secretary..
				(f)Contribution to
			 accountSection 1103 of the Farm Security and Rural Investment
			 Act of 2002 is amended by adding at the end the following new
			 subsection:
					
						(d)Contributions to
				risk management account50
				percent of the direct payments of a producer in fiscal years 2008 and 2009
				shall be deposited in the risk management account of the producer, 75 percent
				of the direct payments of a producer for fiscal years 2010 and 2011 shall be
				deposited in the risk management account of the producer, and 100 percent of
				the direct payments of a producer for fiscal year 2012 shall be deposited in
				the risk management account of the
				producer.
						.
				(g)StewardshipSection
			 1103 of Farm Security and Rural Investment Act of 2002 is amended by inserting
			 after subsection (d), as added by subsection (f), the following new
			 subsection:
					
						(e)Environmental
				stewardshipDirect payments shall be linked to environmental
				stewardship as follows:
							(1)The Secretary,
				acting through the Chief of the Natural Resources Conservation Service, shall
				develop an index of environmental performance, to be linked to management
				intensity and significant resource concerns, for the each of the crops provided
				a direct payment under this section.
							(2)To be eligible for
				a direct payment linked to stewardship, an individual or entity shall develop a
				plan that describes the level of stewardship to be achieved and the
				conversation practices or measures to be implemented. The individual or entity
				shall certify environmental performance through a qualified third-party.
							(3)Subject to the
				percentage restrictions on direct payment amounts imposed by section 102(b) of
				the Food and Agriculture Risk Management for
				the 21st Century Act of 2007, 85 percent of the available direct
				payment shall be provided so long as the agricultural producer meets the
				conservation requirements of subtitles B and C of title XII of the Food
				Security Act of 1985 (16 U.S.C. 3811 et seq.).
							(4)Subject to the percentage restrictions on
				direct payment amounts imposed by section 102(b) of the
				Food and Agriculture Risk Management for the
				21st Century Act of 2007, 90 percent of the available direct
				payment shall be provided so long as the agricultural producers meet the first
				level of environmental performance, as determined by the index of environmental
				performance.
							(5)Subject to the percentage restrictions on
				direct payment amounts imposed by section 102(b) of the
				Food and Agriculture Risk Management for the
				21st Century Act of 2007, 95 percent of the available direct
				payment shall be provided so long as the agricultural producers meet the second
				level of environmental performance, as determined by the index of environmental
				performance.
							(6)Subject to the percentage restrictions on
				direct payment amounts imposed by section 102(b) of the
				Food and Agriculture Risk Management for the
				21st Century Act of 2007, 100 percent of the available direct
				payment shall be provided so long as the agricultural producers meet the third
				level of environmental performance, as determined by the index of environmental
				performance.
							.
				104.Counter-cyclical
			 payments
				(a)One-year
			 extensionSection 1104 of the
			 Farm Security and Rural Investment Act of 2002 is amended by striking
			 2007 each place it appears and inserting
			 2008.
				(b)Relation to
			 other changes made by this ActCounter-cyclical payments described in
			 section 1104 of the Farm Security and Rural Investment Act of 2002 for the 2007
			 and 2008 crop years are to be calculated under such section without regard to
			 the changes made by section 103 with regard to direct payments or the repeal of
			 other commodity programs under section 106. Under no circumstances may
			 counter-cyclical payments be made for the 2011 or subsequent crop years.
				105.Dairy
				(a)Milk price
			 support programSection 1501 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7981) is repealed.
				(b)MILC
			 programSection 1502 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 7982) is amended to read as follows:
					
						1502.Support for
				milk producersDairy operators
				shall receive equal annual payments in each of the fiscal years 2008 through
				2012, cumulatively equal to 90 percent of the milk income loss contract
				payments the operator received in fiscal years 2003 through 2007. One half of
				the annual payment shall be immediately available to the producer, and one half
				of the payment shall be placed in the risk management account of the
				operator
						.
				106.Repeal of other
			 commodity programs
				(a)Repeal of
			 commodity programsExcept as
			 otherwise provided by this Act, all commodity programs set forth in subtitles
			 A, B, C, and D of title I of the Farm Security and Rural Investment Act of 2002
			 and sections 1501 and 1502 of such Act are repealed.
				(b)Repeal of
			 suspended authoritiesThe
			 provisions of law that were suspended by section 1602 of the Farm Security and
			 Rural Investment Act of 2002 pursuant to paragraphs (1), (2), (3), and (4) of
			 subsection (a), paragraphs (1) through (12) of subsection (b), and subsection
			 (c) are repealed.
				(c)Repeal of sugar
			 tariff rate quotaThe
			 existing sugar tariff rate quota is repealed.
				107.Recourse loan
			 programThe Secretary of
			 Agriculture shall establish a recourse loan program for all commodities,
			 including sugar, for which marketing loans were available under the terms of
			 title I of the Farm Security and Rural Investment Act of 2002 at a rate of
			 interest determined by the Secretary.
			108.Crop insurance
			 reimbursement rateSection
			 508(k)(4)(A)(ii) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)(A)(ii))
			 is amended by striking 24.5 and inserting
			 23.2.
			IIReallocations
			AConservation
				201.Conservation
					(a)Extension of
			 environmental quality incentives programSection 1241(a) of the
			 Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph
			 (6) and inserting the following new paragraph:
						
							(6)The environmental
				quality incentives program under chapter 4, using, to the maximum extent
				practicable—
								(A)$1,550,000,000 in
				fiscal year 2008;
								(B)$1,700,000,000 in
				fiscal year 2009;
								(C)$1,800,000,000 in
				fiscal year 2010;
								(D)$1,900,000,000 in
				fiscal year 2011; and
								(E)$2,000,000,000 in
				fiscal year
				2012.
								.
					(b)Extension of
			 conservation innovation grants programSection 1240H of such Act
			 (16 U.S.C. 3839aa–8) is amended by adding at the end the following:
						
							(d)FundingOf
				the funds made available under section 1241(a)(6), the Secretary shall use
				funds of the Commodity Credit Corporation to carry out this section in the
				following amounts:
								(1)$40,000,000 for
				fiscal year 2008.
								(2)$50,000,000 for
				fiscal year 2009.
								(3)$60,000,000 for
				fiscal year 2010.
								(4)$75,000,000 for
				each of fiscal years 2011 through
				2012.
								.
					(c)Extension of
			 wetlands reserve program
						(1)Funding
			 extensionSection 1241(a)(2) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)(2)) is amended by striking The and inserting
			 For each of fiscal years 2002 through 2012, the.
						(2)Conforming
			 amendmentSection 1237(c) of such Act (16 U.S.C. 3837(c)) is
			 amended by striking 2007 and inserting
			 2012.
						(d)Maximum and
			 yearly enrollmentSection
			 1237(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3837(b)(1)) is
			 amended—
						(1)by striking
			 2,275,000 acres and inserting 3,350,000 acres;
			 and
						(2)by striking
			 250,000 and inserting 250,000 acres in 2008 and 2009,
			 275,000 acres in 2010 and 2011, and 300,000 acres in 2012..
						(e)Extension of
			 grasslands reserve program
						(1)Extension and
			 fundingSection 1241(a) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)) is amended by striking paragraph (5) and inserting the
			 following new paragraph:
							
								(5)For each of fiscal
				years 2002 through 2012, the grassland reserve program under subchapter C of
				chapter
				2.
								.
						(2)Enrollment
			 goalsSection 1238N(b) of such Act (16 U.S.C. 3838N(b)) is
			 amended in paragraph (1), by striking 2,000,000 acres and
			 inserting 500,000 acres in each of fiscal years 2008 through
			 2012.
						(f)Extension of
			 wildlife habitat incentives programSection 1241(a)(7) of the
			 Food Security Act of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking
			 subparagraphs (A) through (D) and inserting the following new
			 subparagraphs:
						
							(A)$80,000,000 in
				fiscal years 2008 and 2009;
							(B)$100,000,000 in
				fiscal years 2010 and 2011; and
							(C)$150,000,000 in
				fiscal year
				2012.
							.
					(g)Extension of
			 farm and ranchland protection programParagraph (4) of subsection (a) of section
			 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as
			 follows:
						
							(4)The farmland protection program under
				subchapter B of chapter 2, using $100,000,000 in each of fiscal years 2008
				through
				2012.
							.
					(h)Healthy forests
			 reserve programSection 508
			 of the Food Security Act of 1985 (16 U.S.C. 6578) is amended to read as
			 follows:
						
							508Funding for
				healthy forests reserve programFor each of fiscal years 2008 through 2012,
				the Secretary shall use the funds, facilities, and authorities of the Commodity
				Credit Corporation to carry out the healthy forests reserve program, including
				the provision of technical assistance under the program, in an amount not to
				exceed $50,000,000 each fiscal
				year.
							.
					BHealthy
			 Foods
				221.Domestic
			 Nutrition and Health
					(a)Fruit and
			 vegetable snack programSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended in subsection (g)—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A), by striking July 2004 and inserting
			 July 2007; and
							(B)by striking
			 subparagraphs (A) and (B) and inserting the following:
								
									(A)100 elementary or secondary schools in each
				State;
									(B)additional
				elementary or secondary schools in each State in proportion to the student
				population of the State;
				and
									;
							(2)in paragraph (3)(A), by striking
			 paragraph (1)(B) and inserting paragraph
			 (1);
						(3)in paragraph (5),
			 in each of subparagraphs (A) and (B), by striking 2008 and
			 inserting 2011; and
						(4)in paragraph
			 (6)(B)(i)—
							(A)by striking
			 October 1, 2004, and inserting October 1, 2007,;
			 and
							(B)by striking
			 $9,000,000 and inserting $9,000,000 in fiscal year 2008,
			 $12,000,000 in fiscal year 2009, and $75,000,000 in each of fiscal years 2010
			 through 2012.
							(b)Farm to school
			 programSection 18 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1769) is amended in subsection (i)(2) by striking
			 such sums as are necessary and all that follows through the
			 period at the end and inserting to carry out this subsection $5,000,000
			 for each of fiscal years 2008 and 2009, $8,000,000 for each of fiscal years
			 2010 through 2012..
					(c)Farmers market
			 promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended by striking subsections (d)
			 and (e) and inserting the following:
						
							(d)Criteria and
				Guidelines
								(1)In
				generalThe Secretary shall establish criteria and guidelines for
				the submission, evaluation, and funding of proposed projects under the
				Program.
								(2)PriorityThe
				Secretary shall prioritize the funding of projects that will support,
				encourage, or promote the transition to organic and other environmentally
				beneficial forms of agricultural production.
								(e)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use
				$25,000,000 for each of the fiscal years 2008 through 2012 to carry out this
				section, of which $5,000,000 shall be used to support the use of electronic
				benefit transfers at farmers’
				markets.
							.
					(d)Fruit and
			 vegetable nutrition promotion program
						(1)In
			 generalThe Secretary of Agriculture, acting through the
			 Administrator of the Agricultural Marketing Service, shall establish and carry
			 out a program to provide assistance to eligible trade organizations described
			 in paragraph (3) to increase the consumption of fruits and vegetables in the
			 United States to meet Federal health guidelines.
						(2)Requirements for
			 participationTo be eligible for assistance under this section,
			 an eligible trade organization shall—
							(A)prepare and submit
			 a plan to increase the consumption of fruits and vegetables in the United
			 States to the Administrator of the Agricultural Marketing Service that meets
			 any guidelines governing such plans established by the Administrator;
			 and
							(B)meet any other
			 requirements established by the Administrator.
							(3)Eligible trade
			 organizationsAn eligible trade organization referred to in
			 paragraph (1) means any of the following:
							(A)A nonprofit fruit
			 and vegetable trade organizations in the United States.
							(B)A nonprofit State
			 or regional fruit and vegetable organization.
							(C)A fruit and
			 vegetable agricultural cooperative in the United States.
							(D)A commodity board
			 or commission in the United States.
							(E)A small business
			 engaged in the fruit and vegetable industry in the United States.
							(4)Matching
			 fundsAssistance provided under this section shall not
			 exceed—
							(A)in the case of an
			 organization described in subparagraphs (A) through (D) of paragraph (3), 90
			 percent of the cost of the plan to increase the consumption of fruits and
			 vegetables in the United States submitted under paragraph (2)(A); and
							(B)in the case of an
			 organization described in paragraph (3)(E), 50 percent of the cost of the plan
			 to increase the consumption of fruits and vegetables in the United States
			 submitted under paragraph (2)(A).
							(5)FundingOf
			 the funds of the Commodity Credit Corporation, the Administrator of the
			 Agricultural Marketing Service shall use $10,000,000 in each of fiscal years
			 2008 through 2012 to carry out this section.
						CMcGovern-Dole
				231.Reauthorization
			 of McGovern-Dole International Food for Education and Child Nutrition
			 Program
					(a)Administration
			 of programSection 3107 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 1736o–1) is amended—
						(1)in subsection (d),
			 in the matter preceding paragraph (1), by striking The President shall
			 designate 1 or more Federal agencies to and inserting The
			 Secretary shall;
						(2)in subsection
			 (f)(2), in the matter preceding subparagraph (A), by striking
			 implementing agency and inserting Secretary;
			 and
						(3)in subsections
			 (c)(2)(B), (f)(1), (h)(1) and (2), and (i), by striking
			 President each place it appears and inserting
			 Secretary.
						(b)FundingSection
			 3107(l) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 1736o–1(l)) is amended—
						(1)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)Use of commodity
				credit corporation fundsOf the funds of the Commodity Credit
				Corporation, the Secretary shall use to carry out this section—
									(A)not less than
				$50,000,000 for fiscal year 2008;
									(B)not less than
				$50,000,000 for fiscal year 2009;
									(C)not less than
				$100,000,000 for fiscal year 2010;
									(D)not less than
				$150,000,000 for fiscal year 2011; and
									(E)not less than
				$150,000,000 for fiscal year
				2012.
									;
						(2)by
			 redesignating paragraph (3) as paragraph (2); and
						(3)in paragraph (2)
			 (as redesignated by paragraph (2)), by striking any Federal agency
			 implementing or assisting and inserting the Department of
			 Agriculture or any other Federal agency assisting.
						DRenewable
			 Energy
				241.Energy
					(a)Extension of
			 biorefeinery grants and loans
						(1)Assistance
			 methodsSubsection (c) of section 9003 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8103) to read as follows:
							
								(c)AssistanceThe
				Secretary shall award grants and make loans and loan guarantees to eligible
				entities to assist in covering the cost of development and construction of
				biorefineries or for the construction or deployment of methane digesters used
				to capture the methane gas from livestock manure for use as a fuel source for
				biofuel production to carry out projects to demonstrate the commercial
				viability of one or more processes for converting biomass to fuels or
				chemicals.
								.
						(2)Environmental
			 goalsSubsection (e)(2)(A) of such section is amended—
							(A)by striking
			 and at the end of clause (i);
							(B)by redesignating
			 clause (ii) as clause (iii); and
							(C)by inserting after
			 clause (i) the following new clause:
								
									(ii)shall select
				projects based on the extent to which the projects meet environmental goals for
				feed stocks and refineries, including goals related to reductions in greenhouse
				gas emissions and improvement in water quality and wildlife habitat, developed
				by the Secretary in consultation with the Secretary of the Interior, the
				Secretary of Energy, and the National Academy of Sciences;
				and
									.
							(3)FundingSubsection
			 (i) of such section, as amended by subsection (d)(1), is amended to read as
			 follows:
							
								(i)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall make
				available $50,000,000 for each of fiscal years 2008 and 2009 and $75,000,000
				for each of the fiscal years 2010 through 2012 to carry out this
				section.
								.
						(4)Conforming
			 amendmentsSuch section is further amended—
							(A)in the heading, by striking
			 grants and inserting
			 assistance;
							(B)in subsection
			 (c)—
								(i)in the heading, by striking
			 Grants and inserting
			 Grants, loans, and loan
			 guarantees; and
								(ii)by
			 striking grants and inserting grants and make loans and
			 loan guarantees; and
								(C)in subsection
			 (e)—
								(i)in
			 paragraph (1), by striking grants and inserting grants
			 and make loans and loan guarantees; and
								(ii)in
			 paragraph (2)(A), by striking grants and inserting
			 grants, loans, and loan guarantees.
								(b)Extension of
			 renewable energy systems and energy efficiency improvements program
						(1)PrioritiesSection
			 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended—
							(A)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively; and
							(B)by inserting after
			 subsection (b) the following new subsection:
								
									(c)PriorityThe
				Secretary shall prioritize for the awarding of a grant, loan, or loan guarantee
				under this section projects that—
										(1)will produce
				environmental benefits, including reductions in greenhouse gas emissions, other
				improvements in air quality, and improvements in water quality; and
										(2)foster community
				or cooperative approaches to renewable energy
				development.
										.
							(2)FundingSubsection
			 (g) of such section, as redesignated by paragraph (1)(A), is amended to read as
			 follows:
							
								(g)Funding
									(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this section—
										(A)$75,000,000 for
				fiscal year 2008;
										(B)$75,000,000 for
				fiscal year 2009;
										(C)$75,000,000 for
				fiscal year 2010;
										(D)$75,000,000 for
				fiscal year 2011; and
										(E)$100,000,000 for
				fiscal year 2012.
										(2)AvailabilityFunds
				made available under paragraph (1) shall remain available until
				expended.
									.
						(c)Reauthorization
			 of and increased funding for biomass research and
			 developmentSection 310 of the Biomass Research and Development
			 Act of 2000 (7 U.S.C. 7624 note; Public Law 106–224) is amended to read as
			 follows:
						
							310.Funding
								(a)FundingOf
				funds of the Commodity Credit Corporation, the Secretary shall make available
				to carry out this title $75,000,000 for each of fiscal years 2008 through
				2012.
								(b)Authorization of
				appropriationsIn addition to amounts transferred under
				subsection (a), there are authorized to be appropriated to carry out this title
				$200,000,000 for each of fiscal years 2008 through 2012.
								(c)Availability of
				fundsAmounts made available under subsection (a) or appropriated
				pursuant to the authorization of appropriations in subsection (b) shall remain
				available until
				expended.
								.
					ERural
			 Development
				251.Rural
			 development
					(a)Targeting of
			 rural development funding to low-income rural areasSubtitle D of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1981–2008r) is
			 amended by inserting after section 364 the following:
						
							365.Criteria to be
				applied in considering applications for rural development
				projectsThe Secretary shall
				not approve an application which is submitted under any program authorized or
				modified by, or funded pursuant to, an amendment made by title VI of the Farm
				Security and Rural Investment Act of 2002, and which proposes to serve a rural
				area (as defined by the applicable law), unless—
								(1)(A)the median family income
				in the area is not more than 85 percent of the median household income in the
				State in which the area is located; and
									(B)the area is not—
										(i)included within the boundaries of any city,
				town, borough, or village, whether incorporated or unincorporated, with a
				population of more than 20,000 inhabitants;
										(ii)included within the boundaries of an
				urbanized area or urban cluster; or
										(iii)within 10 miles of the boundary of any such
				city, village, borough, town, urbanized area, or urban cluster;
										(2)the area—
									(A)is in a county
				designated as Non-metro by the Economic Research Service of the Department of
				Agriculture; and
									(B)has experienced
				net population out-migration over the last 5 years; or
									(3)the area is in a county designated a
				Non-metro Persistent Poverty County by the Economic Research Service of the
				Department of
				Agriculture.
								.
					(b)Value-added
			 producer grant programSection 231(b) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224) is
			 amended—
						(1)in paragraph
			 (4)—
							(A)by striking
			 2002 and inserting 2008; and
							(B)by striking
			 2006 and inserting 2012; and
							(2)by adding at the
			 end the following:
							
								(5)PriorityIn awarding grants under this section, the
				Secretary shall give priority to proposals that are most likely to increase the
				profitability and viability of small- and medium-sized farms and
				ranches.
								(6)Set-aside for
				beginning farmers and ranchersNot less than 10 percent and not more than
				15 percent of the amounts made available for grants under this section for a
				fiscal year shall be available for grants to qualified beginning farmers or
				ranchers (as defined in section 343(a)(11) of the Consolidated Farm and Rural
				Development Act).
								(7)Set-aside for
				socially disadvantaged farmer and ranchersNot less than 10 percent and not more than
				15 percent of the amounts made available for grants under this section for a
				fiscal year shall be available for grants to socially disadvantaged farmers or
				ranchers (as defined in section 355(e) of the Consolidated Farm and Rural
				Development
				Act).
								.
						(c)Rural broadband
			 accessSection 601(j) of the Rural Electrification Act of 1936 (7
			 U.S.C. 950bb(j)) is amended by striking — and all that follows
			 and inserting $10,000,000 for each of fiscal years 2008 through 2012, to
			 remain available until expended..
					(d)Rural business
			 opportunity grantsSection
			 306(a)(11)(D) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a)(11)(D)) is amended by striking 2007 and inserting
			 2012.
					(e)Farmworker
			 training grant programSection 379C(c) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 2008q(c)) is amended by striking
			 2007 and inserting 2012.
					252.Rural entrepreneur and microenterprise
			 assistance programSubtitle D
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981–2008r), as
			 amended by section 251(a) of this Act, is amended by inserting after section
			 365 the following::
					
						366.Rural entrepreneur and microenterprise
				assistance program
							(a)DefinitionsIn this section:
								(1)Economically disadvantaged
				microentrepreneurThe term
				economically disadvantaged microentrepreneur means an owner,
				majority owner, or developer of a microenterprise that has the ability to
				compete in the private sector but has been impaired because of diminished
				capital and credit opportunities, as compared to other microentrepreneurs in
				the industry.
								(2)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
								(3)IntermediaryThe term intermediary means a
				private, nonprofit entity that provides assistance—
									(A)to a microenterprise development
				organization; or
									(B)for a microenterprise development
				program.
									(4)Low-income individualThe term low-income individual means an
				individual with an income (adjusted for family size) of not more than the
				greatest of—
									(A)80 percent of median income of an
				area;
									(B)80 percent of the statewide
				non-metropolitan area median income; or
									(C)80 percent of the national median
				income.
									(5)MicrocreditThe term microcredit means a
				business loan or loan guarantee of not more than $50,000 that is provided to a
				rural entrepreneur.
								(6)MicroenterpriseThe term microenterprise
				means—
									(A)a sole proprietorship; or
									(B)a business entity with not more than 10
				full-time-equivalent employees.
									(7)Microenterprise development
				organization
									(A)In generalThe term microenterprise development
				organization means a private, nonprofit entity that—
										(i)provides training and technical assistance
				to rural entrepreneurs; and
										(ii)facilitates access to capital or another
				service described in subsection (b) for rural entrepreneurs.
										(B)InclusionsThe term microenterprise development
				organization includes an organization described in subparagraph (A) with
				a demonstrated record of delivering services to economically disadvantaged
				microentrepreneurs, or an effective plan to develop a program to deliver
				microenterprise services to rural entrepreneurs effectively, as determined by
				the Secretary.
									(8)Microenterprise development
				programThe term
				microenterprise development organization means a program
				administered by an organization serving a rural area.
								(9)MicroentrepreneurThe term microentrepreneur
				means the owner, operator, or developer of a microenterprise.
								(10)ProgramThe term program means the
				rural entrepreneur and microenterprise program established under subsection
				(b)(1).
								(11)Qualified organizationThe term qualified
				organization means—
									(A)a microenterprise development organization
				or microenterprise development program that has a demonstrated record of
				delivering microenterprise services to rural entrepreneurs, or an effective
				plan to develop a program to deliver microenterprise services to rural
				entrepreneurs effectively, as determined by the Secretary.
									(B)an intermediary that has a demonstrated
				record of delivery assistance to microenterprise development organizations or
				microenterprise development programs;
									(C)a microenterprise development organization
				or microenterprise development program that serves rural entrepreneurs;
									(D)an Indian tribe, the tribal government of
				which certifies to the Secretary that no microenterprise development
				organization or microenterprise development program exists under the
				jurisdiction of the Indian tribe;
									(E)a group of 2 or more organizations or
				Indian tribes described in any of subparagraphs (A) through (D) that agree to
				act jointly as a qualified organization under this section; or
									(F)for purposes of subsection (b), a public
				college or university.
									(12)Rural areaThe term rural area means any
				community that is rural in character and has a population of not more than
				25,000 individuals.
								(13)Rural capacity building
				serviceThe term rural
				capacity building service means a service provided to an organization
				that—
									(A)is, or is in the process of becoming, a
				microenterprise development organization or microenterprise development
				program; and
									(B)serves rural areas for the purpose of
				enhancing the ability of the organization to provide training, technical
				assistance, and other related services to rural entrepreneurs.
									(14)Rural entrepreneurThe term rural entrepreneur
				means a microentrepreneur, or prospective microentrepreneur—
									(A)the principal place of business of which is
				in a rural area; and
									(B)that is unable to obtain sufficient
				training, technical assistance, or microcredit elsewhere, as determined by the
				Secretary.
									(15)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Business-Cooperative
				Service.
								(16)Tribal governmentThe term tribal government
				means the governing body of an Indian tribe.
								(b)Rural Entrepreneurship and Microenterprise
				Program
								(1)EstablishmentThe Secretary shall establish a rural
				entrepreneurship and microenterprise program.
								(2)PurposeThe purpose of the program shall be to
				provide low-income individuals and moderate-income individuals with—
									(A)the skills necessary to establish new small
				businesses in rural areas; and
									(B)continuing technical and financial
				assistance as individuals and business starting or operating small
				businesses.
									(3)Grants
									(A)In generalThe Secretary may make a grant under the
				program to a qualified organization—
										(i)to provide training, operational support,
				or a rural capacity building service to a qualified organization to assist the
				qualified organization in developing microenterprise training, technical
				assistance, market development assistance, and other related services,
				primarily for business with 5 or fewer full-time-equivalent employees;
										(ii)to assist in researching and developing the
				best practices in delivering training, technical assistance, and microcredit to
				rural entrepreneurs; and
										(iii)to carry out such other projects and
				activities as the Secretary determines to be consistent with the purposes of
				this section.
										(B)SubgrantsSubject to such regulations as the
				Secretary may promulgate, a qualified organization that receives a grant under
				this paragraph may use the grant to provide assistance to other qualified
				organizations, such as small or emerging qualified organizations.
									(C)DiversityIn making grants under this paragraph, the
				Secretary shall ensure, to the maximum extent practicable, that grant
				recipients include qualified organizations—
										(i)of varying sizes; and
										(ii)that serve racially- and ethnically-diverse
				populations.
										(D)Cost sharing
										(i)Federal shareThe Federal share of the cost of a project
				carried out using funds from a grant made under this paragraph shall be 75
				percent.
										(ii)Form of non-Federal shareThe non-Federal share of the cost of a
				project described in clause (i) may be provided—
											(I)in cash (including through fees, grants
				(including community development block grants), and gifts); or
											(II)in kind.
											(4)Rural Microloan Program
									(A)EstablishmentIn carrying out the program, the Secretary
				may carry out a rural microloan program.
									(B)PurposeThe purpose of the rural microloan program
				shall be to provide technical and financial assistance to sole proprietorships
				and small businesses located in rural areas with a particular focus on those
				businesses with 5 or fewer full-time equivalent employees.
									(C)Authority of secretaryIn carrying out the rural microloan
				program, the Secretary may—
										(i)make direct loans to qualified
				organizations for the purpose of making short-term, fixed interest rate
				microloans to startup, newly established, and growing rural microbusiness
				concerns; and
										(ii)in conjunction with those loans, provide
				grants in accordance with subparagraph (E) to those qualified organizations for
				the purpose of providing intensive marketing, management, and technical
				assistance to small business concerns that are borrowers under this
				paragraph.
										(D)Loan duration; interest rates;
				conditions
										(i)Loan durationA loan made by the Secretary under this
				paragraph shall be for a term of 20 years.
										(ii)Applicable interest ratesA loan made by the Secretary under this
				paragraph to a qualified organization shall bear an annual interest rate of at
				least 1 percent.
										(iii)Deferral of interest and
				principalThe Secretary may
				permit the deferral of payments, for principal and interest, on a loan made
				under this paragraph for a period of not more than 2 years, beginning on the
				date on which the loan was made.
										(E)Grant amounts
										(i)In generalExcept as otherwise provided in this
				section, each qualified organization that receives a loan under this paragraph
				shall be eligible to receive a grant to provide marketing, management, and
				technical assistance to small business concerns that are borrowers or potential
				borrowers under this subsection.
										(ii)Maximum amount of grant for microenterprise
				development organizationsEach microenterprise development
				organization that receives a loan under this paragraph shall receive an annual
				grant in an amount equal to not more than 25 percent of the total outstanding
				balance of loans made to the microenterprise development organization under
				this paragraph, as of the date of provision of the grant.
										(iii)Matching Requirement
											(I)In generalAs a condition of any grant made to a
				qualified organization under this subparagraph, the Secretary shall require the
				qualified organization to match not less than 15 percent of the total amount of
				the grant.
											(II)SourcesIn addition to cash from non-Federal
				sources, a matching share provided by the qualified organization may include
				indirect costs or in-kind contributions funded under non-Federal
				programs.
											(c)Administrative expensesNot more than 10 percent of assistance
				received by a qualified organization for a fiscal year under this section may
				be used to pay administrative expenses.
							(d)Funding
								(1)In generalNot later than 30 days after the date of
				enactment of this Act, and on October 1, 2008, and each October 1 thereafter
				through October 1, 2012, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section $50,000,000, to remain available until expended.
								(2)Allocation of fundsOf the amount made available by paragraph
				(1) for each fiscal year—
									(A)not less than $30,000,000 shall be
				available for use in carrying out subsection (b)(3); and
									(B)not less than $20,000,000 shall be
				available for use in carrying out subsection (b)(4), of which not more than
				$7,000,000 shall be used to support direct loans.
									(C)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this section the funds transferred
				under paragraph (1), without further
				appropriation.
									.
				253.Enhancing rural
			 infrastructure
					(a)Use of
			 fundsThe Secretary of Agriculture shall use funds made available
			 under subsection (d) to provide funds for applications that are pending on the
			 date of enactment of this Act for—
						(1)water or waste
			 disposal grants or direct loans under paragraph (1) or (2) of section 306(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a));
						(2)emergency
			 community water assistance grants under section 306A of that Act (7 U.S.C.
			 1926a);
						(3)community
			 facilities grants and direct loans under paragraphs (1), (19), (20), (21) of
			 section 306(a) of that Act (7 U.S.C. 1926(a)) that support projects that assist
			 rural first responders, as defined by the Secretary of Agriculture;
						(4)broadband access
			 loans under title VI of the Rural Electrification Act (7 U.S.C. 950bb et seq.);
			 and
						(5)distance learning
			 and telemedicine grants under chapter 1 of subtitle D of title XXII of the
			 Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et
			 seq.).
						(b)Limitations
						(1)Appropriated
			 amountsFunds made available under this section shall be
			 available to the Secretary of Agriculture to provide funds for applications for
			 loans and grants described in subsection (a) that are pending on the date of
			 enactment of this Act only to the extent that funds for the loans and grants
			 appropriated in the annual appropriations Act for fiscal years 2008 and 2009,
			 as appropriate, have been exhausted.
						(2)Program
			 requirementsThe Secretary of Agriculture may use funds made
			 available under this section to provide funds for a pending application for a
			 loan or grant described in subsection (a) only if the Secretary of Agriculture
			 processes, reviews, and approves the application in accordance with regulations
			 in effect on the date of enactment of this Act.
						(c)Exclusion of
			 certain pending applicationsIn this section, the term
			 application does not include an application for a loan or grant
			 that, as of the date of enactment of this Act, is in the preapplication phase
			 of consideration under regulations of the Secretary of Agriculture in effect on
			 the date of enactment of this Act.
					(d)FundingOf the funds of the Commodity Credit
			 Corporation, the Secretary of Agriculture shall make available to carry out
			 this section $50,000,000 in fiscal year 2008, $75,000,000 in fiscal year 2009,
			 $100,000,000 in fiscal years 2010 and 2011, and $75,000,000 in fiscal year
			 2012.
					FNutrition
				261.Exclusion of
			 combat-related military pay from countable incomeSection 5(d) of the food stamp act of 2007
			 (7 U.S.C. 2014(d)) is amended—
					(1)by striking
			 and (18) and inserting (18); and
					(2)by inserting
			 before the period at the end the following:
						
							, and
				(19) any additional payment received under chapter 5 of title 37, United States
				Code, by a member of the United States Armed Forces deployed to a designated
				combat zone for the duration of the members deployment if the additional pay is
				the result of deployment to or while serving in a combat zone, and it was not
				received immediately prior to serving in the combat
				zone.
					262.Strengthening
			 the food purchasing power of low-income AmericansSection 5(e)(1) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(1)) is amended—
					(1)in
			 subparagraph (A)(ii) by striking not less than $134 and all that
			 follows to the end of the clause and inserting the following:
						
							not less than
				$149, $255, $210, and $131, respectively. For October 1, 2008 and each fiscal
				year thereafter, such amounts shall be adjusted to the nearest lower dollar
				increment to reflect changes in the Consumer Price Index for all urban
				consumers published by the Bureau of Labor Statistics, for items other than
				food, for the twelve months ending the preceding June
				30.;
				and
					(2)in subparagraph
			 (B)(ii) by striking not less than $269. and inserting the
			 following:
						
							not less than
				$299. For October 1, 2008 and each fiscal year thereafter, such amount shall be
				adjusted to the nearest lower dollar increment to reflect changes in the
				Consumer Price Index for all urban consumers published by the Bureau of Labor
				Statistics, for items other than food, for the twelve months ending the
				preceding June
				30..
					263.Supporting
			 working families with child care expensesSection 5(e)(3)(A) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(e)(3)(A)) is amended by striking , the maximum
			 allowable level of which shall be $200 per month for each dependent child under
			 2 years of age and $175 per month for each other dependent,.
				264.Increasing the
			 minimum benefitSection 8(a)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2017(a)) is amended by striking
			 $10 per month. and inserting—
					
						(1)for fiscal year
				2008 through 2011, 10 percent of the thrifty food plan for a household
				containing one member, as determined by the Secretary under section
				3(o);
						(2)for fiscal year
				2012 and each fiscal year thereafter, 15 percent of the thrifty food plan for a
				household containing one member, as determined by the Secretary under section
				3(o).
						.
				265.Exclusion of
			 retirement accounts from countable financial resources
					(a)AccountsSection
			 5(g)(2)(B)(v) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)(2)(B)(v)) is
			 amended by striking or retirement account (including an individual
			 account) and inserting account.
					(b)Mandatory and
			 discretionary exclusionsSection 5(g) of the Food Stamp Act of
			 1977 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
						
							(7)Exclusion of
				retirement accounts from countable financial resources
								(A)Mandatory
				exclusionsThe Secretary shall exclude from financial resources
				under this subsection the value of any funds in a plan, contract, or account,
				described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18)
				of the Internal Revenue Code of 1986 and the value of funds in a Federal Thrift
				Savings Plan account as provided in section 8439 of title 5, United States
				Code.
								(B)Discretionary
				exclusionsThe Secretary may exclude from financial resources
				under this subsection the value of any other retirement plans, contracts, or
				accounts (as determined by the Secretary through
				regulation).
								.
					266.Facilitating
			 simplified reportingSection
			 6(c) of the Food Stamp Act of 1977 (7 U.S.C. 2015(c)) is amended—
					(1)in paragraph
			 (1)(A)—
						(A)by striking
			 reporting by and inserting reporting;
						(B)in clause (i) by
			 inserting for periods shorter than 4 months by before
			 migrant;
						(C)in clause (ii), by
			 inserting for periods shorter than 4 months by before
			 households; and
						(D)in clause (iii),
			 by inserting by before households; and
						(2)in paragraph (3),
			 by—
						(A)in the third
			 sentence—
							(i)by
			 striking Reports required to be filed monthly under paragraph
			 (1) and inserting Except as provided in paragraph (1)(D)(ii),
			 periodic reports filed under paragraph (1); and
							(ii)by
			 striking subject matter included in such reports and inserting
			 the households required to make the reports; and
							(B)by inserting after
			 the third sentence the following: The State agency shall not be required
			 to act on information about a household described in the preceding sentence
			 received from any source between the periodic reports unless the information
			 clearly indicated that the household is not eligible, subject to standards
			 established by the Secretary, or the household requested an increase in
			 benefits..
						267.Reauthorization
			 of food stamp program and food distribution program on Indian reservations, and
			 the commodity supplemental food program
					(a)Reductions in
			 payments for administrative costsSection 16(k)(3) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2025(k)(3)) is amended—
						(1)in the first
			 sentence of subparagraph (A), by striking 2007 and inserting
			 2012; and
						(2)in subparagraph
			 (B)(ii) by striking 2007 and inserting
			 2012.
						(b)Cash payment
			 pilot projectsSection 17(b)(1)(B)(vi) of the Food Stamp Act of
			 1977 (7 U.S.C. 2026(b)(1)(B(vi)) is amended by striking 2007 and
			 inserting 2012.
					(c)Authorization of
			 appropriationsSection 18(a)(1) of the Food Stamp Act of 1977 (7
			 U.S.C. 2027(a)(1)) is amended in the first sentence by striking 2003
			 through 2007 and inserting 2008 through 2012.
					(d)Consolidated
			 block grants for puerto rico and american samoaSection 19(a)(2)
			 of the Food Stamp Act of 1977 (7 U.S.C. 2028(a)(2)) is amended in subparagraph
			 (A)(ii) by striking 2007 and inserting
			 2012.
					(e)Commodity
			 distribution programSection 4(a) of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is amended in the
			 first sentence by striking 2007 and inserting
			 2012.
					268.Outreach
			 grantsSection 11(t) of the
			 Food Stamp Act of 2007 (7 U.S.C. 2020(t)) is amended—
					(1)in paragraph (1)
			 by striking For each of fiscal years and all that follows
			 through $5,000,000, and inserting For each of fiscal years 2008 through
			 2012, the Secretary shall use not more than amounts specified in paragraph (2)
			 out;
					(2)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6)
			 respectively; and
					(3)by inserting after
			 paragraph (1) the following::
						
							(2)AmountsThe
				amounts to be expended under paragraph (1) shall be—
								(A)for fiscal year
				2008, 15,000,000; and
								(B)for fiscal year
				2009 and each fiscal year thereafter, the amount specified in subparagraph (A),
				as adjusted to reflect changes in the Consumer Price Index for all urban
				consumers published by the Bureau of Labor Statistics for the twelve months
				ending the preceding June
				30.
								.
					269.Funds to States for
			 improving and innovating program access and integritySection 16 of the Food Stamp Act of 2007 (7
			 U.S.C. 2025), as amended by section
			 304, is amended by adding at the end the following:
					
						(m)Funds to States
				for improving and innovating program access and integrity
							(1)In
				generalSubject to paragraphs (2) and (3), the Secretary shall
				provide that with respect to administrative expenditures described in paragraph
				(2) the percent specified in (a) shall be increased to such percentage as the
				Secretary specifies.
							(2)Administrative
				expenditures describedThe administrative expenditures described
				in this paragraph are expenditures described in (a) that a State demonstrates
				to the satisfaction of the Secretary are attributable to a program innovation
				that—
								(A)improves access to
				the food stamp program;
								(B)improves the
				efficiency and effectiveness of program operations; or
								(C)improves program
				integrity.
								(3)LimitationsThe
				total amount of additional Federal funds that are made available under this
				subsection shall not exceed $10,000,000 in each of the fiscal years 2008
				through 2012. In applying this paragraph, the Secretary shall use discretion in
				determining the State innovations that have the greatest likelihood of meeting
				the goals described in paragraph (2). The Secretary shall only make funds
				available under paragraph (2) that will result in new activities or
				operations.
							.
				270.Supporting
			 State efforts during natural disastersSection 5(h) of the Food Stamp Act of 1977
			 (7 U.S.C. 2014(h)) is amended by adding at the end the following:
					
						(4)In lieu of the payments section 16(a)
				would otherwise require, the Secretary shall pay each State agency an amount
				equal to 90 percent of administrative costs allowable under section 16(a) for
				costs related to planning and operating disaster food stamp programs under this
				subsection.
						.
				271.Community food
			 grantsSection 25(b) of the
			 Food Stamp Act of 1977 (7 U.S.C. 2034(b)) is amended—
					(1)in paragraph (1)
			 by striking From amounts made available to carry out this Act, the
			 Secretary may and inserting The Secretary shall;
			 and
					(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)Funding
				amountsFrom amounts made available to carry out this Act, the
				Secretary shall use $25,000,000 for fiscal year 2008, and $30 million for each
				of the fiscal years 2009 through 2012, to make grants under this
				section.
							.
					272.Expanding the use of
			 food stamps at farmers’ marketsSection 25 of the Food Stamp Act of 1977 (7
			 U.S.C. 2034) is amended by adding at the end:
					
						(i)Grants to expand
				the number of farmers’ markets that accept food stamp benefits
							(1)In
				generalFor fiscal year 2008, the Secretary shall use not more
				than $5 million of funds made available under section 18(a)(1) to make grants
				to pay 100 percent of the costs of eligible entities approved by the Secretary
				to carry out projects to expand the number of farmer’ markets that accept food
				stamp benefits by—
								(A)providing
				equipment and training necessary for markets to accept food stamp
				benefits;
								(B)educating and
				providing technical assistance to farmers and farmers’ market operators about
				the process and benefits of accepting food stamp benefits; or
								(C)other activities
				deemed appropriate by the Secretary.
								(2)LimitationA
				grant made under this subsection shall not be made for the cost of the on-going
				cost of carrying out any project.
							(3)Eligible
				entitiesTo be eligible to receive a grant under this subsection,
				an entity shall be—
								(A)a State agency
				administering the food stamp program;
								(B)a State or local
				government; or
								(C)a private
				nonprofit entity that coordinates farmers’ markets in or within a State and
				that operates in cooperation with State or local government.
								(4)Selection of
				eligible entitiesThe Secretary—
								(A)shall develop
				criteria for the selection of eligible entities to receive grants under this
				subsection; and
								(B)may give
				preference to any eligible entity that consists of a partnership between a
				government entity and a nongovernmental
				entity.
								.
				273.Commodities for
			 the emergency food assistance programSection 27(a) of the Food Stamp Act of 1977
			 (7 U.S.C. 2036(a)) is amended—
					(1)by striking (a) purchase of
			 commodities and all that follows through 2007 and
			 inserting the following:
						
							(a)Purchase of
				commodities
								(1)In
				generalAs provided in paragraph (2), for each of fiscal years
				2008 through
				2012
								;
					(2)by striking
			 $140,000,000 of; and
					(3)by inserting at
			 the end:
						
							(2)AmountsThe
				following amounts are made available to carry out this subsection:
								(A)for fiscal year
				2008, $220,000,000;
								(B)for fiscal year
				2009, $230,000,000;
								(C)for fiscal year
				2010, $240,000,000;
								(D)for fiscal year
				2011, $245,000,000; and
								(E)for fiscal year
				2012 and each fiscal year thereafter, the dollar amount of commodities
				available in the immediately preceding fiscal year adjusted by the percentage
				by which the thrifty food plan has been adjusted under section 3(o)(4) between
				June 30, 2007 and June 30 of the immediately preceding fiscal
				year.
								.
					274.Community food
			 assistance and food bank infrastructure grants under the Food Stamp
			 ActThe Food Stamp Act of 1977
			 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:
					
						28.Community food
				assistance and food bank infrastructure competitive grants
							(a)Definition of
				eligible entityIn this section, the term eligible
				entity means an emergency feeding organization (as defined in section
				201A(4) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501(4)).
							(b)Program
				authorizedTo carry out this
				section, there are authorized to be appropriated $5,000,000 for each of fiscal
				years 2008 through 2012.
							(c)Application
								(1)In
				generalTo receive a grant under this section, an eligible entity
				shall submit an application to the Secretary at the time and manner and
				accompanied by any information the Secretary may require.
								(2)ContentsEach
				application submitted under paragraph (1) shall—
									(A)identify the
				activity described in subsection (d) that the grant will be used to fund;
				and
									(B)describe the means
				by which an activity identified under subparagraph (A) will reduce hunger in
				the community or support the efforts of food banks or other nonprofit emergency
				feeding organizations as defined in subsection (a) to reduce hunger or food
				insecurity in their communities.
									(3)PriorityIn
				making grants under this section, the Secretary shall give priority to eligible
				entities the applications of which demonstrate 2 of the following
				criteria:
									(A)The eligible
				entity serves a predominantly rural and geographically underserved area.
									(B)The eligible
				entity serves a community in which the rates of food insecurity, very low food
				insecurity, hunger, poverty, or unemployment are demonstrably higher than
				national average rates.
									(C)The eligible entity
				serves a community that provides demonstrable public support for the efforts of
				the eligible entity through the direct provision of private sector food
				assistance to low-income individuals.
									(D)The eligible
				entity can show that the grant will assist in the support of rural communities,
				small or mid-size farms, and the consumption of locally produced agricultural
				products by low-income people in need of temporary food assistance.
									(d)Use of
				fundsAn eligible entity shall use a grant received under this
				section for fiscal year to carry out activities of the eligible entity,
				including—
								(1)constructing,
				expanding, or repairing a facility or equipment to support hunger relief
				agencies in the community;
								(2)assisting an
				emergency feeding organization in the community in obtaining locally-grown or
				raised produce, dairy or protein products; and
								(3)assisting an
				emergency feeding organization in the community for the procurement, storage,
				handling and distribution of locally produced agricultural
				products.
								.
				275.Food for the
			 hungry transportation grant program
					(a)PurposesThe
			 purposes of this section are—
						(1)to authorize the
			 creation of the National Food For the Hungry Transportation, Self-Help, and Job
			 Training Fund to facilitate the procurement and transportation of highly
			 perishable, healthy food to low-income individuals in the United States;
						(2)to establish a
			 competitive mechanism in the Department of Agriculture by which appropriations
			 made available from the Fund would be allocated;
						(3)to ensure the
			 direct involvement of the private carrier trucking fleet of the United States
			 in carrying out this section;
						(4)to
			 increase the quantity of nutritious food available to low-income individuals in
			 the United States by supporting the procurement and distribution of highly
			 perishable food, such as fresh produce and protein products, to the low-income
			 individuals;
						(5)to offer job
			 training and employment opportunities in the food transportation and
			 distribution systems;
						(6)to better identify
			 potential providers of donated foods and enhance the nonprofit food donation
			 system; and
						(7)to provide
			 adequate funding to carry out this section.
						(b)DefinitionsIn this section:
						(1)FundThe
			 term Fund means the National Food For the Hungry Transportation,
			 Self-Help, and Job Training Fund established under subsection (c).
						(2)Nongovernmental
			 organizationThe term nongovernmental organization
			 means a national nonprofit charitable organization that—
							(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
							(B)is capable of, and
			 has at least 10 years experience in, procuring donated food and other services
			 from major domestic food manufacturers and processors, grocery wholesalers and
			 retailers, food warehouse operations, agricultural producer organizations,
			 fishing interests commercial transport providers (such as trucking companies),
			 and Federal and State food assistance agencies;
							(C)is capable of, and
			 has shown proficiency in, the national distribution of highly perishable food
			 through contracts with member emergency feeding organizations (as defined in
			 section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C.
			 7501));
							(D)has at least 10
			 years experience in procuring commercial freight for the distribution of
			 time-sensitive food products through a network of emergency food assistance
			 organizations;
							(E)has at least 10
			 years experience in working with transport providers in creating, coordinating,
			 and maintaining transfer systems designed to assist, at the national level, the
			 delivery of time-sensitive food products, for distribution to emergency food
			 assistance organizations in all 50 States and the District of Columbia;
							(F)does not operate
			 any commercial, private, or public subsidiary trucking or freight operations
			 for the purposes of transporting food; and
							(G)agrees—
								(i)to
			 contribute in-kind resources to help carry out this section;
								(ii)to
			 provide to eligible emergency food assistance organizations services and
			 information free of charge; and
								(iii)to
			 regularly certify and inspect any member emergency feeding organization with
			 which the nongovernmental organization entered into a contract to carry out an
			 activity described in subparagraph (B).
								(3)Primary
			 nongovernmental organizationThe term primary
			 nongovernmental organization means a nongovernmental organization
			 selected by the Secretary on a competitive basis from among nongovernmental
			 organizations.
						(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
						(5)Time-sensitive
			 food product
							(A)In
			 generalThe term time-sensitive food product means a
			 fresh, raw, or processed food with a short time limitation for safe and
			 acceptable consumption, as determined by the Secretary.
							(B)InclusionsThe
			 term time-sensitive food product includes fruits, vegetables,
			 dairy products, meat, fish, and poultry.
							(c)National food
			 for the hungry transportation fundThe Secretary shall offer to
			 enter into a contract or grant agreement with a primary nongovernmental
			 organization to establish the National Food for the Hungry Transportation Fund
			 to track, collect, and deliver time-sensitive food products.
					(d)Program
			 requirementsThe Secretary shall ensure that funds made available
			 under this Act are used for
						(1)the development and
			 maintenance of a computerized system for the tracking of time-sensitive food
			 products;
						(2)capital and
			 operating costs associated with the collection and transportation of
			 time-sensitive food products;
						(3)capital and
			 operating costs associated with the storage and distribution of time-sensitive
			 food products;
						(4)job training
			 opportunities in trucking, food handling, food recovery, and related
			 industries;
						(5)improving the
			 security and diversity of the food distribution and recovery systems of the
			 United States with the use of—
							(A)family-sized
			 farms; and
							(B)donations from
			 entities of food products to persons in need;
							(6)providing
			 recovered healthy foods to non-profit emergency food providers to reduce hunger
			 in the United States; and
						(7)improving the
			 identification of—
							(A)potential
			 providers of donated foods;
							(B)potential
			 nonprofit emergency food providers; and
							(C)persons in need of
			 emergency food assistance throughout the United States.
							(e)Additional
			 nongovernmental organizations
						(1)In
			 generalThe primary nongovernmental organization may enter into 1
			 or more contracts with, and provide funds to, not more than 2 additional
			 nongovernmental organizations that the Secretary determines meet the
			 requirements in paragraph (2) to carry out some of the functions required by
			 this section.
						(2)RequirementsAn
			 additional nongovernmental organization selected under paragraph (1)
			 shall—
							(A)have expertise in
			 operating for several years a national information clearinghouse relating to
			 anti-hunger activities;
							(B)have extensive
			 experience in working with other anti-hunger organizations throughout the
			 United States;
							(C)have significant
			 experience in working with the Department of Agriculture; and
							(D)operate, at a
			 national level, a hotline to provide information about—
								(i)access to food for
			 low-income families;
								(ii)programs in
			 existence on the date of enactment of this Act that transport fresh produce to
			 food pantries, homeless shelters, and soup kitchens that could serve as
			 national models for replication in other areas; and
								(iii)ways low-income
			 individuals and families may become self-reliant.
								(f)AuditsThe
			 Secretary shall establish fair and reasonable procedures to audit the
			 expenditure of funds made available to carry out this section.
					(g)Authorization of
			 appropriationsThere are authorized to be appropriated,
			 $5,000,000 for fiscal year 2008 and for each of fiscal years 2009 through 2012,
			 the amount available in the immediately preceding fiscal year adjusted to
			 reflect changes in the Consumer Price Index for All Urban Consumers published
			 by the Bureau of Labor Statistics for the twelve months ending the preceding
			 June 30.
					GDeficit
			 Reduction
				281.Deficit
			 reductionNotwithstanding any
			 other provisions of law, savings resulting from provisions of this Act, when
			 compared with the Congressional Budget Office March 2008 baseline estimate, are
			 to be applied direct towards deficit reduction and are not available for
			 offsetting additional spending unrelated to this Act.
				
